107 F.3d 923
323 U.S.App.D.C. 290
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Julia E. JACKSON and Mildred M. Smith, Appellants,v.TYLER'S DAD'S PLACE, INC., et al., d/b/a Sam & Harry'sRestaurant, Appellees.
No. 94-7109.
United States Court of Appeals, District of Columbia Circuit.
Oct. 9, 1996.Rehearing Denied Jan. 15, 1997.

Before SILBERMAN, RANDOLPH, and ROGERS, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties.  The court has determined that the issues presented occasion no need for an opinion.  See D.C.Cir.Rule 36(b).  It is


2
ORDERED AND ADJUDGED that the order and judgment filed by the district court on April 21, 1994, be affirmed.  Appellants did not establish a prima facie showing of racial discrimination, and did not rebut appellees' proffered legitimate nondiscriminatory explanation.  Summary judgment was therefore appropriate.  Celotex Corp. v. Catrett, 477 U.S. 317, 321 (1986).


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 41.